Citation Nr: 1221438	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the United States Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) that granted service connection for hearing loss and awarded a noncompensable evaluation effective from May 5, 2006; and denied service connection for a low back disability, claimed as status post herniated nucleus pulposus exploration with chronic residual pain and neurosensory deficit in the L5 dermatome.  The appeal also arises from a February 2008 rating decision of the RO in Cleveland, Ohio, which denied service connection for a left ankle disability.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran has had, at worst, Level II hearing impairment in the right ear and Level III hearing impairment in the left ear.

2.  A left ankle disability is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  With respect to the issue of service connection for a left ankle disability, the notice requirements were accomplished in a letter sent in September 2006 prior to the initial rating decision.  The claim for a higher initial rating for hearing loss arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service and private treatment records have been obtained, as have VA treatment records.  Records from the Social Security Administration (SSA) were also obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was also provided with VA examinations.  The Board finds that the examination reports are adequate for evaluation purposes as the examiners reviewed the Veteran's medical history and described the disabilities in sufficient detail so that the Board's evaluation of them is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, with respect to the hearing loss disability, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused b a deficiency in the examination.  In this case, the examiner at the April 2011 VA examination specifically addressed the effect of the Veteran's hearing loss on his daily activities.  The effect on his occupation was not discussed because the Veteran is retired.  Thus, the Board finds that the examination was adequate.  Further, the Veteran has not alleged, nor does the record show, that his service-connected hearing loss disability has worsened in severity since the examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these two claims, and no further assistance to develop evidence is required.

II. Analysis

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2011).  Where the appeal arises from the initially assigned rating, as here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100 (2011).

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See id.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2011).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Service connection for bilateral hearing loss was granted in a March 2007 rating decision.  The RO assigned a noncompensable rating effective from May 5, 2006.  

At a January 2007 VA Compensation and Pension (C&P) examination, pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
30
30
55
LEFT
N/A
20
20
50
65

Pure tone threshold levels averaged 37.5 decibels for the right ear and 38.75 decibels for his left ear.  Speech discrimination testing was 92 percent in both ears.  These results correspond to Level I hearing impairment on the right and Level I hearing impairment on the left pursuant to Table VI.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

At a February 2010 VA C&P examination, the Veteran reported that his hearing was getting worse.  He reported difficulty understanding conversations if not facing the speaker and stated that he has to turn up the television in order to hear.  

Pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
20
25
70
LEFT
N/A
30
40
75
100

Pure tone threshold levels averaged 36.25 decibels for the right ear and 61.25 decibels for his left ear.  Speech discrimination testing was 84 percent in both ears.  These results correspond to Level II hearing impairment on the right and Level III hearing impairment on the left pursuant to Table VI.  Thus, the Veteran's hearing appeared to worsen since the prior examination; however, these results still correspond to a noncompensable evaluation pursuant to Table VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Board does not discount the difficulties that the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the audiological evaluation, the evidence shows that the Veteran's bilateral hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's hearing loss disability for entire duration of this appeal.  The hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability with respect to the service-connected hearing loss, the question of entitlement to a TDIU is not raised. 

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for bilateral must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection

The Veteran seeks service connection for a left ankle disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records show that in July 1965 the Veteran slipped and heard a pop in his left ankle.  He was diagnosed with a sprain and given an ace bandage and crutches.  X-rays were negative for fracture or dislocation; there were no significant abnormalities with the exception of swelling about the lateral malleolus.  A June 1968 separation examination was negative for complaints or findings of a left ankle disability.

The post-service medical records do not reflect treatment for a left ankle disability, but do show the Veteran's reported history of a prior left ankle fracture.  

The Veteran was afforded a VA examination in September 2006 to obtain an opinion as to whether current a left ankle disability was causally related to military service.  The examiner indicated that the claims file was reviewed.  In discussing the Veteran's history, the examiner noted that the Veteran twisted his left ankle in the 1960s and had pain and swelling, but no fractures were found.  The Veteran reported that his ankle improved after treatment and he went back to work without restriction.  He remained free of symptoms until 1977, when he fractured his ankle and required placement in a cast for several weeks.  He reportedly had some restricted motion in his left ankle since then.  Following physical examination, the examiner provided a diagnosis of sprain, left ankle, status post fracture.  A nexus opinion was not provided.

The Veteran's claims file (including the December 2006 VA examination report) was reviewed by another VA medical professional in September 2007.  The reviewer opined that the Veteran's current left ankle condition is less likely as not caused by or secondary to the result of treatment that he received while serving in service.  The rationale was that after reviewing the claims file, it was clear that the Veteran had sprained his ankle in service, but this resolved and there are no reports of continued problems.  Further, there were no records of a left ankle fracture except for the Veteran's report that he fractured it sometime around 1977 to 1980, which was after his military service.  There is no other evidence that it is related to his prior left ankle sprain that appeared to have resolved.

Based on the evidence, the Board finds that service connection for a left ankle disability is not warranted.  In reaching this decision, the Board acknowledges that the Veteran is currently diagnosed with a left ankle sprain per the December 2006 VA examiner.  However, the evidence does not support a finding that this disability is related to service.  The September 2007 VA medical opinion, that the Veteran's current left ankle disability is not related to the left ankle sprain in service, is the only medical opinion of record with respect to the question of causal nexus.  That opinion is definitive, is based on the examiner's medical experience and expertise and an accurate review of the Veteran's claims file.  Further, the opinion was supported with a clear rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In contrast, the 2006 VA examiner stopped short of providing a nexus opinion with respect to the etiology of the current ankle disability.  

The claims file does not include any other competent, probative medical opinion with respect causal nexus and the Veteran has not reported, nor does the record reflect, a continuity of left ankle symptoms since service.  The Board has considered the Veteran's contention regarding the etiology of his current left ankle disability, but finds that it is outweighed by the more probative September 2007 VA opinion that was based upon a review of the evidence and the clinical findings noted in service and after service.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for a left ankle disability is denied.


REMAND

The Veteran seeks service connection for a low back disability.  Review of the service treatment records shows a complaint of low back pain of one month's duration in June 1966, diagnosed as a probable muscle sprain.  Post-service private medical records and SSA records reflect that the Veteran suffered a back strain in October 1980 while working in a coal mine with multiple subsequent reinjures and back surgeries.  

Despite evidence of a post-service back injury with multiple subsequent reinjures and back surgeries, the Veteran competently reports that he had experienced a continuity of low back pain since discharge from service in 1968.  (See the May 2008 VA Form 9, substantive appeal and the March 2012 appellate brief).  The Board observes that the Veteran has not been afforded a VA examination to determine whether his current low back pain disability is related to military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau, 492 F.3d at 1372.  Accordingly, a medical examination with opinion is required.  See McLendon, 20 Vet. App. at 79.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Birmingham, Alabama.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since October 2009) from the Birmingham VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder, and a copy of this remand, should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is related to or had its clinical onset in service.  In offering this impression, please acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since service, as well as his post-service work injuries that resulted in surgeries, in determining whether any current low back disability is consistent with the nature of his in-service diagnosis and subsequent treatment.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue the Veteran a supplemental statement of the case (SSOC), which addresses actions taken since the issuance of the last SSOC and give him the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


